SIMPSON, J.
This appeal is from a decree of the chancery court overruling a motion to dismiss the bill for want of equity. The bill was filed by the appellee, and alleges that on August 9, 1904, one of the respondents, J. H. Reeves, sold the lands in question to complainant for $1,250, of which 50 was paid in cash and the remainder in’deferred payments as therein described, * evidenced by promissory notes. At the time of the purchase the complainant was put in possession of the lands, and the title bond set out in evidence executed by said Reeves and wife. Said title bond gives all the details of the sale, describes the notes given for deferred payments, and states: “But, in case of failure to pay each installment within the date of maturity or grace, the grantor shall have the right to annul this contract.” The bill states that purchase-money notes to the amount of $500 have been paid; that on the 1st day of June, 1905, the complanant went to the said J. H. Reeves and tendered him the amount of the note that was due on that date ($166.66 2-3), and was informed by him that tire note belonged to the Dothan National Bank; that she then tendered the amount to J .L. Crawford (one of the defendants), who was cashier of said bank; and that CraAvford refused to accept the payment, saying that he had bought the said land, for the purchase price of which said notes were given. And it is further stated that she tendered payment to said CraAvford of each of the succeeding notes as they became due, respectively, and he declined to receive payment. The bill further alleges that on the 7th day of June, 1905, while the complainant was in possession of said land, said J. H. Reeves and wife made a deed conveying said land to said J. L. CraAvford. The complainant offers to pay whatever amount is due on the purchase of said lands to the party aaíio, according to the judgment of the court, is *253entitled to receive same, and prays that, upon such pay: ment, the title to said lands he vested in the complain'ant.
The motion to dismiss the bill for Avant of equity was overruled, and the only insistence of error against said decree made by the appellant is that under the stipulations of the title bond the vendor had the right to cancel the sale if default was made in any of the payments. Appellant contends that there aatis a payment due on April 1st, Avith 30 days’ grace allowed, so that it was really due on May 1st, 30 days before June 1st, Avhen the tender Avas made. We may concede that the vendor and his assignee had that right, and still the bill is not Avithout equity, because no cancellation has been slioAvn. The mere refusal to receive payment would not amount to a cancellation, but it Avould be necessary to cancel in some more formal Avay, and to return the money which had been paid on the purchase. The cases referred to by the appellant were on contracts worded entirety differently from this one.
The judgment of the court is affirmed.
Tyson, (1 J., and Doavdell and Anderson, JJ., concur.